United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 15-3188
                         ___________________________

                                Carl Lee Richardson

                              lllllllllllllllllllllPetitioner

                                            v.

                             United States of America

                             lllllllllllllllllllllRespondent
                                     ____________

                     Appeal from United States District Court
                    for the District of Minnesota - Minneapolis
                                   ____________

                           Submitted: November 24, 2015
                             Filed: December 16, 2015
                                   [Unpublished]
                                   ____________

Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                         ____________

PER CURIAM

       Carl Richardson moves for authorization to file a successive motion to vacate,
set aside, or correct his sentence under 28 U.S.C. § 2255. Richardson seeks to present
new claims based on Johnson v. United States, 135 S. Ct. 2551 (2015), which held
that the residual clause of 18 U.S.C. § 924(e)(2)(B)(ii) is unconstitutionally vague.
He asserts that the sentence imposed by the district court in his case, in reliance on
the residual clause, exceeds the statutory maximum penalty in light of Johnson.
Further, Richardson contends that Johnson applies to the district court findings that
he was a career offender and armed career offender for purposes of U.S.S.G. §§ 4B1.1
and 4B1.4(b)(3)(B).

       The government concedes that Johnson may apply retroactively in collateral
proceedings to Richardson’s § 924(e) claim, and that Richardson may be entitled to
relief under that case. The government states however that Johnson does not apply
to sentencing guidelines claims on collateral review and asks that the motion be
denied to the extent that it challenges the sentencing guidelines calculations.

       We accept the government’s concession of retroactivity of a new Supreme
Court rule as a sufficient prima facie showing to allow a second or successive § 2255
petition. Woods v. United States, No. 15-3531, 2015 WL 7351939 (8th Cir. Nov. 20,
2015) (per curiam).

      However, the government has not conceded that the rule in Johnson would
impact Richardson’s sentencing guidelines calculations, and we conclude that he has
not made the requisite prima facie showing under § 2255(h)(2) with respect to this
claim, as any extension of the rule in Johnson would not be a new substantive rule
under Teague v. Lane, 489 U.S. 288 (1989).

      Accordingly, the motion for authorization with respect to Richardson’s
§ 924(e) claim is granted. However, the motion for authorization is denied to the
extent that it seeks to challenge his sentencing guidelines calculations.

COLLOTON, Circuit Judge, concurring.

      This panel is constrained by circuit precedent, Woods v. United States, 805
F.3d 1152 (8th Cir. 2015) (per curiam), to grant Carl Richardson’s motion for

                                         -2-
authorization to file a successive motion challenging his status as an armed career
criminal under 18 U.S.C. § 924(e) based on Johnson v. United States, 135 S. Ct. 2551
(2015). After the motion is filed, however, the district court “must not defer” to this
court’s “preliminary determination” in granting authorization. Kamil Johnson v.
United States, 720 F.3d 720, 721 (8th Cir. 2013) (per curiam) (internal quotation
omitted). That admonition is particularly appropriate here, because Woods relied
exclusively on a concession by the government and conducted no analysis of whether
the Supreme Court’s recent decision in Johnson announced “a new rule of
constitutional law, made retroactive to cases on collateral review by the Supreme
Court.” 28 U.S.C. § 2255(h). Three circuits have concluded that movants relying on
Johnson failed to make even a prima facie showing that the statutory requirements
are satisfied. See In re Williams, 806 F.3d 322, 325-26 (5th Cir. 2015); In re
Gieswein, 802 F.3d 1143, 1147 (10th Cir. 2015) (per curiam); In re Rivero, 797 F.3d
986, 989-90 (11th Cir. 2015) (per curiam). But see Price v. United States, 795 F.3d
731, 734 (7th Cir. 2015).

       The district court—unencumbered by the “stringent time limit” that applies to
the court of appeals, see Tyler v. Cain, 533 U.S. 656, 664 (2001)—should give due
consideration to the views of the other circuit courts. The district court also should
consider whether Richardson’s prior convictions qualify as violent felonies under
subsections of § 924(e) other than the residual clause. The government’s position is
not conclusive, see United States v. Dawn, 685 F.3d 790, 795 (8th Cir. 2012), and
“the district court must dismiss the motion that we have allowed the applicant to file,
without reaching the merits of the motion, if the court finds that the movant has not
satisfied the requirements for the filing of such a motion.” Kamil Johnson, 720 F.3d
at 721 (internal quotation omitted). See Menteer v. United States, No. 15-3090, 2015
WL 7783653 (8th Cir. Dec. 3, 2015).
                            _________________________




                                         -3-